R. Randall Wang Partner Direct: (314) 259-2149 rrwang@bryancave.com March 25, 2011 VIA EDGAR Division of Corporation Finance Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Attn: Jim B. Rosenberg Re: Express Scripts, Inc. Form 10-K for the fiscal year ended December 31, 2010 Filed February 16, 2011 File No. 000-20199 Dear Mr. Rosenberg: On behalf of Express Scripts, Inc. (the Company), and as discussed with Ms. Kei Nakada, I am writing to confirm that the Company intends to respond to the comments contained in the letter from the SEC staff to the Company dated March 21, 2011 by Monday, April 11, 2011. Please do not hesitate to contact me at (314) 259-2149 should you have any questions regarding this matter. Very truly yours, /s/ R. Randall Wang R. Randall Wang cc: Kei Nakada, Staff Accountant Gus Rodriguez, Accounting Branch Chief Express Scripts, Inc. Chris A. McGinnis
